Citation Nr: 1710888	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected back condition. 

2.  Entitlement to compensation for sleep disturbance disorder, to include as secondary to service-connected back condition.

3.  Entitlement to compensation for residual disabilities due to medication for service-connected back condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to May 1995.  He received many awards including the National Defense Service Medal, the Good Conduct Medal, the Meritorious Service Medal, and the Army Achievement Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In the July 2010 RO rating decision, the Veteran's claim for an increased rating for his service-connected back condition was granted and his rating was increased from 20 percent disabling to 40 percent disabling.  The Veteran subsequently filed a timely notice of disagreement (NOD) and subsequent substantive appeal (VA Form 9), asserting the need for an even higher rating.  

In February 2015, the Board denied the Veteran's claim for a rating in excess of 40 percent for his service-connected back condition.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated November 2015, the Court granted a Joint Motion for Remand (JMR), which was incorporated by reference, to vacate the Board's decision and remand the case to the VA. 

The Board issued a decision in January 2016 which granted the Veteran a 50 percent disability rating for his service-connected back disability.  The remaining issues were remanded for further development.  As the actions specified in the remand regarding peripheral neuropathy and sleep disturbance/disorder have been completed, these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to compensation for residual disabilities due to medication for service-connected back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT
 
1. The Veteran's peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his service-connected back condition.  

2.  The Veteran does not have a sleep disturbance disorder that is causally or etiologically related to any disease, injury, or incident during service, to include his service-connected back condition.   

CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for peripheral neuropathy on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria are not met to establish service connection for sleep disturbance disorder on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a July 2008 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided several VA Examinations.  The medical evidence developed as a whole is adequate, well-reasoned, and has fully informed the Board.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Peripheral Neuropathy

The Veteran maintains that his peripheral neuropathy should be service-connected as secondary to his service-connected back condition.  The Veteran states that since the onset of his service-connected back condition, he began to experience numbness in both feet that is constant, as well as intermittent tingling in the soles of both feet. 

The Veteran's service medical records establish that he was deemed fit for military service.  While in service there is no record of complaint, treatment, or diagnosis of peripheral neuropathy or any nerve condition.  Upon retirement, the Veteran's lower extremities, spine, and neurological condition were assessed as normal.  See Veteran's STRs. 

Post-service, the Veteran sought treatment on a regular basis for his service-connected chronic low back pain and accompanying service-connected radiculopathy of the lower extremities at VA and private medical facilities.  These records do not reveal treatment for or diagnosis of peripheral neuropathy.   See Veteran's VA and Private Treatment Records.  However, in private treatment records from 2009, the Veteran does report numbness and tingling in his lower extremities.  See 2009 Private Treatment Records.  And in VA examination provided to assess his back condition, the Veteran reported paresthesia.  See June 2010 VA Examination.  

The Veteran was provided a VA examination in conjunction with this claim in July 2016.  At that time, the examiner reviewed all applicable records and took a medical history from the Veteran.  The Veteran explained that he was experiencing numbness in both feet that had been a problem for nine years, ever since the onset of his back condition.  He stated that he also felt tingling in the soles of his feet which had begun about three years ago.  The Veteran reported that he was told he was borderline diabetic for the past five years but was taking no medication for diabetes yet.  He also reported that he had been told by a neurosurgeon that he might also have peripheral neuropathy.  However, he said that he had never had an EMG/NCV to confirm this.  Upon physical examination, the examiner found that the Veteran did have symptoms attributable to a peripheral nerve condition, including intermittent dull pain, mild parathesias and/or dysethesias, and mild numbness.  The examiner also found that the Veteran had decreased sensation in his lower legs/ankles and in his feet and toes.  The examiner also found moderate incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the right external popliteal nerve, and moderate incomplete paralysis of the left anterior tibial nerve.  

The examiner diagnosed the Veteran with diabetic lower extremity peripheral neuropathy.  She explained that the Veteran's peripheral neuropathy is separate from the service-connected radiculopathies and is due to his borderline diabetes mellitus.  She reasoned that there is no evidence in medical literature that lumbar spine disease or lumbar radiculopathy increases the risk for diabetic peripheral neuropathy.  She stated that although the symptoms and findings overlap and mimic one another, peripheral neuropathy is a distinct and separate condition unrelated to lumbar radiculopathy.  The examiner found that the Veteran's claimed peripheral neuropathy is less likely than not proximately due to or the result of his service-connected back condition.  See July 2016 VA examination.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for peripheral neuropathy, either on a direct or secondary basis.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral diabetic lower extremity peripheral neuropathy, thereby satisfying the first requirement of service connection.  See July 2016 VA Examination.  

The second requirement of direct service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs are silent for complaint, treatment, or diagnosis of peripheral neuropathy while in service.  See Veteran's STRs.  In fact, the Veteran himself stated that the onset of these symptoms occurred about nine years ago, well after service.  Thus, there does not appear to have been an in-service incident or occurrence.  In addition, the weight of the evidence is against there being a direct nexus (or connection) to the Veteran's service.  See VA examinations and opinions.   

In order for the Veteran to be service connected on a secondary basis, the Board must find that his current disability is caused by or aggravated by a service-connected disability.  

Although the Veteran is competent to report observable symptoms, including the numbness and discomfort he experiences and the accompanying physical limitations, he has not demonstrated the requisite specialized knowledge or training to provide an etiological opinion regarding his bilateral diabetic peripheral neuropathy or its relationship to other service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Medical evidence is needed to demonstrate whether the Veteran's peripheral neuropathy is related to any of his other service-connected disabilities, as it is a medical question not susceptible to lay observation.

The most probative opinion regarding whether the Veteran's current diabetic lower extremity peripheral neuropathy was caused by or aggravated by his service-connected back condition was provided in the July 2016 opinion.  The examiner reviewed the Veteran's file and provided a fully articulated and reasoned opinion, taking into consideration the Veteran's lay statements in concert with the medical evidence, and determined that it was less likely than not that the Veteran's peripheral neuropathy was caused by or aggravated by any of his service-connected disabilities. 

c. Sleep Disturbance Disorder

The Veteran has specifically alleged that his constant back pain has caused severe sleep disturbance.  His asserts that the pain wakes him up, preventing him from sleeping through the night. 

The Veteran's service medical records establish that he was deemed fit for military service.  While in service there is no record of complaint, treatment, or diagnosis of any sleep disturbance disorder.  See Veteran's STRs.  Upon retirement, the Veteran reported that he experienced no sleep trouble on his Report of Medical History and the examiner made no notations regarding sleep issues on the exit examination.  See Report of Medical History and Separation Examination.  

Post-service, the Veteran's medical records are silent for complaint, treatment, or diagnosis of any sleep disorder.  In fact, one of these records affirmatively states that the Veteran was not experiencing sleep disturbances.  See February 2006 Private Medical Record.  

The Veteran noted in an April 2010 letter he sometimes cannot sleep due to back pain, especially during the cold weather months.  See April 2010 Statement in Support of Claim.  However, medical records from later that year show that the Veteran did not report sleep disturbances due to back pain.  See May and September 2010 VA Medical Records.  Additional records show that the Veteran did not have primary snoring or sleep apnea.  See April and May 2012 VA Medical Records. 

A VA Examination was provided in connection with this claim.  The Veteran reported that in 2010 he began to have problems with daytime fatigue and would even become drowsy while driving.  He stated that he was told that he snores while lying flat.  The Veteran reported that he had gained over twenty pounds since service.  He stated that he bought a hospital bed and sleeps at a 30 degree angle which has helped a lot and is no longer experiencing daytime fatigue.  He reported that his issues only reoccur when he sleeps at hotel supine in a regular bed.  

The examiner did not diagnose the Veteran with sleep apnea or any other sleep disturbance disorder.  She found that the Veteran did not require any medication, breathing assistance device, or continuous positive airway pressure device machine for control of a sleep disorder.  She noted that the Veteran had no findings, signs, or symptoms attributable to sleep apnea.  She opined that it was less likely than not that the claimed sleep disturbance disorder was proximately due to or the result of the Veteran's service-connected back condition.  The examiner reasoned that the Veteran himself had attributed his initial sleep disturbance issues to GERD symptoms and snoring, not back pain and that this issue had resolved through positional therapy.  She went on to reason that, even if the Veteran did have sleep apnea at some point, there is no medical literature showing that sleep apnea is secondary to lumbar spine disease; rather, the most common risk factor for sleep apnea is weight gain.  She noted that the Veteran's medical records revealed a thirty-one pound weight gain since service.  Therefore, any sleep disturbance disorder or sleep apnea would more likely be attributable to his post-service weight gain, not his service-connected back condition.  Finally, the examiner stated that the Veteran's current back medications were more likely to help ease his back pain and improve his sleep than to interrupt it.  See July 2016 VA Examination.  

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep disturbance.  As noted above, there is no medical evidence the Veteran was diagnosed with sleep disturbance in service. There is no evidence of sleep disturbance after service until the Veteran's statement in 2010, almost 15 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Nor is there a current diagnosis of a sleep disturbance disorder.  

The Board finds probative the July 2016 opinion of the VA examiner as it was definitive, based upon a review of the Veteran's entire claims file and post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current problems. As such, the opinion is found to carry significant probative weight. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The VA examiner fairly considered all the evidence and her opinion may be accepted as an adequate statement of the reasons and bases for a decision.  The Veteran has not provided any competent medical evidence to contradict the opinion of the VA examiner or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Accordingly, the Veteran's claim of entitlement to service connection for sleep disturbance must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

ORDER

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected back condition is denied.

Entitlement to compensation for sleep disturbance/disorder as secondary to service-connected back condition, or in the alternative, for extraschedular consideration is denied.
REMAND

With regard to the Veteran's claim for residuals of back medication, the Board's January 2016 remand directives required a VA examiner to discuss the nature and etiology of any conditions due to the medication, to include severe drowsiness.  The examiner was asked to specifically address whether any of these conditions were caused/aggravated or otherwise related to medications for his back condition and whether they created additional functional loss to the Veteran's daily life or employment. 

The July 2016 VA opinion briefly mentioned that the Veteran's current back medication does not cause sleep disturbances because Tylenol-based analgesics are more likely to help ease pain and improve sleep.  This opinion solely focused on the medication's impact on the Veteran's ability to sleep. The Veteran noted in an April 2010 statement that the pain killers stop the pain for a few hours but he has concerns about his ability to stay alert while at work or driving.  The VA opinion provided did not discuss how the Veteran's regular use of the back medication may impact his daily life or employment, specifically since symptoms of severe drowsiness during normal working hours may impact the Veteran's ability to function.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the remaining claim that is not evidenced by current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claims at issue.

2.  Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  

3.  Once the above has been accomplished, arrange for a VA addendum opinion to be provided.  

a. With regard to the Veteran's claim for residuals of back medication, the examiner is asked to opine as to the nature and etiology of any conditions, as due to his medications, to include severe drowsiness.  The examiner must specifically address whether such conditions were caused/aggravated (permanently worsened beyond normal progression) or otherwise related to his medications for his back conditions, and whether they create additional functional loss to the Veteran's daily life or employment.  

b. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

c. The examiner must review all medical evidence associated with the claims file. 

d. A complete rationale for an opinion expressed should be included in the examination report.  

e. The RO/AOJ should review the reports prepared by the examiner, and if the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because of the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained). 

f. After the above development has been completed, determine whether referral to the VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran's additional disability for use of back medications second to his service-connected back condition is warranted. 

If no referral is warranted, re-adjudicate the claim, addressing whether a separate rating it warranted for functional limitations due to the residuals of medication. After the Veteran and his representative are given the requisite opportunity to respond, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


